DETAILED ACTION
This action is responsive to the following communications: Application filed on July 20, 2022.
Claims 1-20 are pending.  Claims 1 and 14 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US11424709. Although the claims at issue are not identical, they are not patentably distinct from each other because  as follows:


Claims of instant application 17/8136703
Claims of US11424709
An electrical ride-through (ERT) unit configured to apply a voltage energy to a drive system during a disruption of line voltage input to the drive circuit, the ERT unit comprising:
      an energy storage section connected between positive and negative lines of an ERT circuit, the storage section configured to selectively store and discharge energy; and
    an output diode on the positive line of the ERT circuit, wherein the positive line is configured to connect to a positive line of
  a drive circuit of the drive system, such that the diode is disposed between the storage section and the positive line of drive circuit,
   wherein the output diode is configured to prevent electrical current from flowing from the storage section to the drive circuit when a voltage level on the drive circuit is greater than the voltage level of the storage section, and the output diode permits current to flow from the storage section to the drive circuit when the voltage level on the drive circuit is less than the voltage level of the storage section.
6. The ERT unit of claim 2, further comprising an output contactor disposed on the positive line of the ERT circuit, the output contactor configured to iterate between an open state whereby the storage section is electrically disconnected from the drive circuit of the drive system, and a closed state whereby the storage section is configured to be placed in electrical communication with the drive circuit of the drive system through the output diode.
1. An electrical ride-through (ERT) unit configured to apply a voltage energy to a drive system during a disruption of line voltage input to a drive circuit of the drive system, the ERT unit comprising:
an energy storage section connected between positive and negative lines of an ERT circuit, the energy storage section configured to selectively store and discharge energy;
an output diode on the positive line of the ERT circuit, wherein the positive line is configured to connect to a positive line of the drive circuit, such that the output diode is disposed between the energy storage section and the positive line of the drive circuit,
at least one charging contactor configured to move from a closed position that defines a charging mode that causes the energy storage section to be charged, and an open position that exits the charging mode; and
an output contactor configured to iterate between an open state whereby the energy storage section is electrically disconnected from the drive circuit, and a closed state whereby the energy storage section is configured to be placed in electrical communication with the drive circuit through the output diode,
wherein the output diode is configured to prevent electrical current from flowing from the energy storage section to the drive circuit when a voltage level on the drive circuit is greater than the voltage level of the energy storage section, and the output diode permits current to flow from the energy storage section to the drive circuit when the voltage level on the drive circuit is less than the voltage level of the energy storage section.
2. The ERT unit of claim 1, wherein the storage section comprises a capacitor having a capacity greater than approximately 1 Farad.
2. The ERT unit of claim 1, wherein the energy storage section comprises a capacitor having a capacity greater than approximately 1 Farad.


3. The ERT unit of claim 2, further comprising an electrical generator that is configured to supply voltage that powers auxiliary electrical components of the drive.
4. The ERT unit of claim 2, further comprising an electrical generator that is configured to supply voltage that powers auxiliary electrical components of the drive circuit.
5. The ERT unit of claim 2, wherein the output diode is disposed between the output contactor and the positive line of the drive circuit of the drive system when the ERT circuit is electrically connected to the drive circuit of the drive system.
5. The ERT unit of claim 2, wherein the output diode is disposed between the output contactor and the positive line of the drive circuit of the drive system when the ERT circuit is electrically connected to the drive circuit of the drive system.
6. The ERT unit of claim 2, further comprising an output contactor disposed on the positive line of the ERT circuit, the output contactor configured to iterate between an open state whereby the storage section is electrically disconnected from the drive circuit of the drive system, and a closed state whereby the storage section is configured to be placed in electrical communication with the drive circuit of the drive system through the output diode.
6. The ERT unit of claim 2, wherein the output contactor is disposed on the positive line of the ERT circuit.
7. The ERT unit of claim 6, further comprising a converter section that receives three-phase line voltage and converts the line voltage to a single-phase DC voltage that charges the storage section.
3. The ERT unit of claim 1, further comprising a converter section that receives three-phase line voltage and converts the line voltage to a single-phase DC voltage that charges the energy storage section.
8. The ERT unit of claim 7, further comprising at least one charging contactor on the ERT circuit between the converter section and the storage section, wherein the charging contactor movable between an open position whereby the storage section is electrically disconnected from the converter section, and a closed position whereby the storage section receives the single-phase DC voltage from the converter section.
8. The ERT unit of claim 3, wherein the at least one charging contactor on the ERT circuit between the converter section and the energy storage section, wherein the charging contactor movable between the open position whereby the energy storage section is electrically disconnected from the converter section, and the closed position whereby the energy storage section receives the single-phase DC voltage from the converter section.
4. The ERT unit of claim 3, wherein the electrical generator is configured to supply voltage to a control power transformer of the drive system.
9. The ERT unit of claim 4, wherein the electrical generator is configured to supply voltage to a control power transformer of the drive system.


9. The ERT unit of claim 8, comprising a discharge contactor connected between the positive and negative lines of the ERT circuit, wherein the discharge contactor is disposed between the converter section and the storage section, and wherein the discharge contactor is movable between a closed position configured to cause the storage section to discharge stored energy, and an open position whereby the discharge contactor prevents the capacitor bank from discharging its stored energy on the ERT circuit.
11. The ERT unit of claim 8, comprising a discharge contactor connected between the positive and negative lines of the ERT circuit, wherein the discharge contactor is disposed between the converter section and the energy storage section, and wherein the discharge contactor is movable between a closed position configured to cause the energy storage section to discharge stored energy, and an open position whereby the discharge contactor prevents the capacitor bank from discharging its stored energy on the ERT circuit.
10. The ERT unit of claim 9, further comprising a resistor on the positive line of the ERT circuit, the resistor connected in series with the discharge contactor and the capacitor.
12. The ERT unit of claim 11, further comprising a resistor on the positive line of the ERT circuit, the resistor connected in series with the discharge contactor and the capacitor.
11. The ERT unit of claim 9, wherein the discharge contactor is normally closed, the charging contactor is normally open, and the output contactor is normally open.
13. The ERT unit of claim 11, wherein the discharge contactor is normally closed, the charging contactor is normally open, and the output contactor is normally open.
12. An electrical drive system comprising: the ERT unit of claim 2; and the drive system of claim 2, wherein a cathode of the capacitor bank is electrically connected to the positive line of the drive circuit.
7. An electrical drive system comprising:
the ERT unit of claim 2; and
the drive system of claim 2,
wherein a cathode of the capacitor bank is electrically connected to the positive line of the drive circuit.
13. The electrical drive system of claim 12, wherein the capacitor is charged to a voltage less than a voltage that is applied to a load on the drive circuit.
10. The electrical drive system of claim 7, wherein the capacitor is charged to a voltage less than a voltage that is applied to a load on the drive circuit.
14. A method of providing electrical power from an electrical ride-through (ERT) unit to a load on a drive circuit during a ride-through event, the method comprising the steps of: causing a three-phase line voltage to be input to the drive circuit so as to drive the load at an operating voltage; and charging an ERT capacitor of an ERT circuit of the ERT unit to substantially a target voltage that is less than the operating voltage, such that a diode prevents electrical current from flowing from the ERT capacitor to the drive circuit, wherein a voltage drop on the drive circuit to a level less than the target voltage causes electrical current to flow from the ERT capacitor to the drive circuit.

14. A method of providing electrical power from an electrical ride-through (ERT) unit to a load on a drive circuit during a ride-through event, the method comprising the steps of:
causing a three-phase line voltage to be input to the drive circuit so as to drive the load at an operating voltage; and
closing at least one charging contactor so as to charge an ERT capacitor of an ERT circuit of the ERT unit to substantially a target voltage that is less than the operating voltage, such that a diode prevents electrical current from flowing from the ERT capacitor to the drive circuit,
closing an output contactor so as to place the ERT capacitor in electrical communication with the drive circuit through the output diode, wherein a voltage drop on the drive circuit to a level less than the target voltage causes electrical current to flow from the ERT capacitor to the drive circuit.
15. The method of claim 14, further comprising beginning operation of the ERT unit in a charging mode whereby a charging contactor disposed between a converter section of the ERT circuit and the ERT capacitor is closed, a discharge contactor is open, and an output contactor disposed between the ERT capacitor and the drive circuit is open.
15. The method of claim 14, further comprising beginning operation of the ERT unit in a charging mode whereby a charging contactor disposed between a converter section of the ERT circuit and the ERT capacitor is closed, a discharge contactor is open, and an output contactor disposed between the ERT capacitor and the drive circuit is open.
20. The method of claim 14, further comprising the step of powering auxiliary components of the drive circuit with a generator on the ERT circuit during a disruption of line voltage to the drive circuit.
16. The method of claim 14, further comprising the step of powering auxiliary components of the drive circuit with a generator on the ERT circuit during a disruption of line voltage to the drive circuit.
16. The method of claim 15, further comprising iterating the ERT unit from the charging mode to a ride-through mode whereby the output contactor is closed, the charging contactor is open, and the discharge contactor is open.
17. The method of claim 15, further comprising iterating the ERT unit from the charging mode to a ride-through mode whereby the output contactor is closed, the charging contactor is open, and the discharge contactor is open.


17. The method of claim 16, further comprising the step of iterating the ERT unit from the ride-through mode to the charging mode after electrical current has flowed from the ERT capacitor to the drive circuit.
19. The method of claim 17, further comprising the step of iterating the ERT unit from the ride-through mode to the charging mode after electrical current has flowed from the ERT capacitor to the drive circuit.
18. The method of claim 16, further comprising the step of iterating the ERT unit from the ride-through mode to a discharge mode whereby the output contactor is open, the charging contactor is open, and the discharge contactor is closed, such that energy is discharged from the ERT capacitor to the ERT circuit, wherein the discharge contactor is connected between positive and negative lines of the ERT circuit, and the discharge contactor is disposed between the converter section and the capacitor.
20. The method of claim 17, further comprising the step of iterating the ERT unit from the ride-through mode to a discharge mode whereby the output contactor is open, the charging contactor is open, and the discharge contactor is closed, such that energy is discharged from the ERT capacitor to the ERT circuit,
wherein the discharge contactor is connected between positive and negative lines of the ERT circuit, and the discharge contactor is disposed between the converter section and the capacitor
19. The method of claim 18, further comprising the step of causing electrical current from the ERT capacitor to flow through a resistor as the ERT capacitor is discharged.

21. The method of claim 20, further comprising the step of causing electrical current from the ERT capacitor to flow through a resistor as the ERT capacitor is discharged.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, recites the limitations of “the storage section” in line 4 has lack of antecedent basis.
In claim 2, recites the limitations of “the storage section” in line 1 has lack of antecedent basis.
In claim 6, recites the limitations of “the storage section” in line 3 has lack of antecedent basis.
In claim 8, recites the limitations of “the storage section” in lines 3-5 has lack of antecedent basis.
Since the independent claim 1 is rejected under 35 U.S.C. 112(b) and hence the dependents claim of 1 are also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caiafa et al (US 20190181857 A1).
Regarding independent claim 1, Caiafa et al disclose that an electrical ride-through (ERT) unit (Fig. 17 and Fig. 16) configured to apply a voltage (Fig. 17; 2010) energy to a drive system during a disruption of line voltage input ([0096]; “voltages pulses” cause disruption during OFF time) to the drive circuit, the ERT unit comprising: 
an energy storage section (Fig. 17: 112a) connected between positive (Fig. 17: top line) and negative lines (Fig. 2: upper line and middle line) of an ERT circuit, the storage section configured to selectively store and discharge energy ([0096]; depends on “voltages pulses”); and
 an output diode (Fig. 17: 96a) on the positive line of the ERT circuit, wherein the positive line is configured to connect to a positive line of a drive circuit (Fig. 17: 90a) of the drive system, such that the diode is disposed between the storage section (112a) and the positive line of drive circuit,
 wherein the output diode (96a) is configured to prevent electrical current from flowing from the storage section to the drive circuit when a voltage level on the drive circuit is greater than the voltage level of the storage section (Fig. 17: Diode 96a is OFF when cathode(-) side has higher voltage), and the output diode permits current to flow from the storage section to the drive circuit when the voltage level on the drive circuit is less than the voltage level of the storage section (Fig. 17: Diode 96a is ON when cathode(-) side has lower voltage than anode(+) side).

Regarding claim 3, Caiafa et al disclose that further comprising an electrical generator that is configured to supply voltage that powers auxiliary electrical components of the drive (Fig. 16A: 1610).

Regarding claim 4, Caiafa et al disclose that wherein the electrical generator is configured to supply voltage to a control power transformer (Fig. 16A; 1600) of the drive system.

Regarding claim 5, Caiafa et al disclose that wherein the output diode is disposed between the output contactor and the positive line of the drive circuit of the drive system when the ERT circuit is electrically connected to the drive circuit of the drive system (Fig. 17: 96a)

Regarding claim 6, Caiafa et al disclose that further comprising an output contactor (Fig. 17; 93a) disposed on the positive line of the ERT circuit, the output contactor configured to iterate between an open state whereby the storage section is electrically disconnected from the drive circuit of the drive system (when diode is OFF by reverse  biased), and a closed state (when diode is ON  by forward  biased) whereby the storage section is configured to be placed in electrical communication with the drive circuit of the drive system through the output diode (Fig. 17: 96a).

Regarding claim 7, Caiafa et al disclose that further comprising a converter section that receives three-phase line voltage (Fig. 15: lower three 34s) and converts the line voltage to a single-phase DC voltage (Fig. 15; DC voltage at 63) that charges the storage section (Fig. 17: 112a).

Regarding claim 8, Caiafa et al disclose that further comprising at least one charging contactor (Fig. 17;93a) on the ERT circuit between the converter section and the storage section, wherein the charging contactor movable between an open position whereby the storage section is electrically disconnected from the converter section, and a closed position whereby the storage section receives the single-phase DC voltage from the converter section (Fig. 17; by reverse and forward biasing diode 93a)

Regarding claim 9, Caiafa et al disclose that, comprising a discharge contactor connected between the positive and negative lines of the ERT circuit, wherein the discharge contactor is disposed between the converter section and the storage section, and wherein the discharge contactor is movable between a closed position configured to cause the storage section to discharge stored energy, and an open position whereby the discharge contactor prevents the capacitor bank from discharging its stored energy on the ERT circuit (Fig. 17; by reverse and forward biasing diode 93b)

Regarding claim 10, Caiafa et al disclose that further comprising a resistor (Fig. 17: 110a) on the positive line of the ERT circuit, the resistor connected in series with the discharge contactor and the capacitor (112a). 

Regarding claim 11, Caiafa et al disclose that wherein the discharge contactor is normally closed, the charging contactor is normally open, and the output contactor is normally open (Fig. 17; 93a and 93b).

Regarding claim 12, Caiafa et al disclose that wherein a cathode of the capacitor bank is electrically connected to the positive line of the drive circuit (112a).

Regarding claim 13, Caiafa et al disclose that wherein the capacitor is charged to a voltage less than a voltage that is applied to a load on the drive circuit (Fig. 17; due to voltage drop of resistor 110a in series with the capacitor).

Regarding independent claim 14, Caiafa et al disclose that a method of providing electrical power from an electrical ride-through (ERT) unit (Fig. 17 and Fig. 16) to a load on a drive circuit during a ride-through event, the method comprising the steps of:
 causing a three-phase line voltage (Fig. 16A; one of the line) to be input to the drive circuit so as to drive the load at an operating voltage; and 
charging an ERT capacitor (Fig. 17: 112a) of an ERT circuit of the ERT unit to substantially a target voltage that is less than the operating voltage, such that a diode (Fig. 17: 96a) prevents electrical current from flowing from the ERT capacitor to the drive circuit,
 wherein a voltage drops (Fig. 17; voltage drop across resistor 116a) on the drive circuit to a level less than the target voltage causes electrical current to flow from the ERT capacitor to the drive circuit. 

Regarding claim 15, Caiafa et al disclose that further comprising beginning operation of the ERT unit in a charging mode whereby a charging contactor (Fig. 17: 93a) disposed between a converter section of the ERT circuit and the ERT capacitor is closed, a discharge contactor is open, and an output contactor disposed between the ERT capacitor and the drive circuit is open (Fig. 17; by reverse and forward biasing diode 93a)

Regarding claim 16, Caiafa et al disclose that further comprising iterating the ERT unit from the charging mode to a ride-through mode whereby the output contactor is closed, the charging contactor is open, and the discharge contactor is open (Fig. 17: by 93a and 93b).

Regarding claim 17, Caiafa et al disclose that   further comprising the step of iterating the ERT unit from the ride-through mode to the charging mode after electrical current (Fig. 17 and [0064]; I2) has flowed from the ERT capacitor to the drive circuit. 

Regarding claim 18, Caiafa et al disclose that  further comprising the step of iterating the ERT unit from the ride-through mode to a discharge mode whereby the output contactor is open, the charging contactor is open, and the discharge contactor is closed, such that energy is discharged from the ERT capacitor to the ERT circuit, wherein the discharge contactor is connected between positive and negative lines of the ERT circuit, and the discharge contactor is disposed between the converter section and the capacitor (Fig. 17; by reverse and forward biasing diode 93a and 93b)

Regarding claim 19, Caiafa et al disclose that further comprising the step of causing electrical current from the ERT capacitor to flow through a resistor (Fig. 17: 110a) as the ERT capacitor is discharged.

Regarding claim 20, Caiafa et al disclose that wherein the step of powering auxiliary components comprises applying a voltage from the generator to a step-down control power transformer that, in turn, drives the auxiliary electrical components ([0093]; 32; +5V).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Caiafa et al (US 20190181857 A1).
Regarding claim 2, Caiafa et al to teach that wherein the storage section comprises a capacitor (Fig. 17: capacitor 112a) having a capacity greater than approximately 1 Farad but silent about having a capacity greater than approximately 1 Farad, However, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known capacitor size for smoothing the converter DC voltage and avoiding voltage drooping.

   Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846